DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This office action is a response to an application filed on 10/21/2022, in which claims 1, 5, 7, 11-12, and 16-18, 20-24, 26, and 28-30 are pending and ready for examination.

Response to Amendment
Claims 1, 7, 11, 12, 20, 26, 28, and 30 are currently amended. Claims 19, 25, and 27 are cancelled.

Response to Argument
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 11, last paragraph, Pg. 12, 1st, 2nd paragraphs, that Kim does not teach the different information by asserting that Kim does not teach relevant to position of the current block and the position of the prediction block, instead only teaches difference between pixels, not on differences between positions.
Examiner cannot concur. The limitation recites “the difference information indicates a difference between a position of the current block and a position of the specific decoded block …”. In addition to the teaching of a residual block as a whole, the teaching of residual block in Kim also encompasses the individual pixels of respective positions of a prediction block and a current block, and the difference between the individual pixels of respective positions of a current  block and the corresponding individual pixels of respective positions of a prediction block. Such teaching addresses the limitation in question since the limitation only requires difference associated with a position of a current block and a position of a prediction block, without clearly dictating the value type of the difference associated with the positions of the current block and the prediction block. Also, the feature of encoding difference between positions of a current block and a prediction block can be found in Pg. 25, Ln. 18 to 28 of Bfvolarsky in pertinent reference section below.
The Applicant further argues, see Pg. 12, last paragraph, Pg. 13, 1st paragraph, that the specified decoded block itself is not used as the prediction block in Sun because the prediction described in Sun is intra prediction, wherein a part of specific decoded block (i.e. pixels adjacent to the current block within a specific decoded block) is used for intra prediction.
Examiner cannot concur. Only the part of a decoded block is considered the specific decoded block used as the first prediction block for the current block, instead of the entire decoded block itself being the specific decoded block.

Applicant’s arguments with respect to claim 30 in Remarks filed on 10/21/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Sun (US Pat. RE43567E) in view of Kim (US Pub. 20110268188 A1), and further in view of Lee (US Pub. 20080304759 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 12, 16-18, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya (US Pub. 20090034857 A1) in view of Sun (US Pat. RE43567E), and further in view of Kim (US Pub. 20110268188 A1).

Regarding claim 1, Moriya discloses a video encoding method using a bitstream comprising: generating a prediction block for a current block by performing prediction for the current block (Moriya; Para. [0218-223]. A prediction block is generated with a prediction method for a current block.); and 
generating transformed and quantized residual block information based on a residual block which is generated using the prediction block for the current block (Moriya; Fig. 1, 2, Para. [0250-251]. Transformed and quantized residual block information are generated in accordance with a residual block of a current block.), and
wherein for decoding for the current block using the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
a first prediction block for the current block is generated based on a prediction block generation method for the current block (Moriya; Para. [0218-223, 250-251]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.).
But Moriya does not specifically disclose wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block, wherein for the decoding for the current block, the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively, and wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks, wherein the prediction for the current block uses a specific decoded block as the first prediction block for the current block.
However, Sun teaches wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block (Sun; Fig. 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), 
wherein for the decoding for the current block, the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 9-15. Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block, wherein the number of prediction generating methods for the adjacent blocks are used to generate second prediction blocks for the adjacent blocks.), and 
wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks (Sun; Fig. 9-15. Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different values of prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different values of the different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different values of the different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different values of different modes. See Col. 8, Ln. 4 to 43, values associated with different methods of adjacent blocks are compared and the number of different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.),
wherein the prediction for the current block uses a specific decoded block as the first prediction block for the current block (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43. At least one specific decoded block of adjacent/neighboring decoded blocks is used for prediction of a current block. Only the part of a decoded block is considered the specific decoded block used as the first prediction block for the current block, instead of the entire decoded block itself being the specific decoded block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).
While modified Moriya teaches the first prediction block (Sun; See remarks regarding claim 7.), 
it does not specifically disclose wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block. 
However, Kim teaches wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block (Kim; Para. [0040-41]. Residual samples are generated, which include the individual pixels of respective positions of a prediction block and a current block, and the difference between the individual pixels of respective positions of a current  block and the corresponding individual pixels of respective positions of a prediction block are different information associated with difference between a position of a current block and a corresponding position of at least one specific block of decoded neighboring blocks for a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where residual blocks are generated for block prediction, and prediction mode frequencies are determined for adjacent blocks, including different pluralities of adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 5, modified Moriya teaches generating selection information indicating the prediction block generation method for the current block used to generate the first prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Regarding claim 12, Moriya discloses a non-transitory computer-readable medium for storing a bitstream for decoding a video, the bitstream comprising (Moriya; Fig. 1, 2, Para. [0005, 0011]. A non-transitory media is used to store programs and data.): 
transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251]. A transformed and quantized residual block information is used.) 
wherein a residual block is generated based on the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
wherein a reconstructed block for a current block is generated based on the residual block and a first prediction block for the current block (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A reconstructed block for a current/target block is generated in accordance with a residual block and a prediction block.), 
wherein the first prediction block for the current block is generated by performing prediction for the current block (Moriya; Para. [0218-223].  A prediction/prediction block is generated based on a prediction generating method of an intra prediction mode for a target block.),
wherein the first prediction block is generated based on a prediction block generation method for the current block (Moriya; Para. [0250-251]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.).
But Moriya does not specifically disclose wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block, wherein the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively, and wherein the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks, wherein the prediction for the current block uses a specific decoded block as the first prediction block for the current block.
However, Sun teaches wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block (Sun; Fig. 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), 
wherein the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 9-15. Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block, wherein the number of prediction generating methods for the adjacent blocks are used to generate second prediction blocks for the adjacent blocks.), and 
wherein the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks (Sun; Fig. 9-15. Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes. See Col. 8, Ln. 4 to 43, values associated with different methods of adjacent blocks are compared and the number of different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.),
wherein the prediction for the current block uses a specific decoded block as the first prediction block for the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 4 to 43,  Ln. 58-67. At least one specific decoded block of adjacent/neighboring decoded blocks is used for prediction of a current block. Only the part of a decoded block is considered the specific decoded block used as the first prediction block for the current block, instead of the entire decoded block itself being the specific decoded block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).
While modified Moriya teaches the first prediction block (Sun; See remarks regarding claim 7.), 
it does not specifically disclose wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block. 
However, Kim teaches wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block (Kim; Para. [0040-41]. Residual samples are generated, which include the individual pixels of respective positions of a prediction block and a current block, and the difference between the individual pixels of respective positions of a current  block and the corresponding individual pixels of respective positions of a prediction block are different information associated with difference between a position of a current block and a corresponding position of at least one specific block of decoded neighboring blocks for a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where residual blocks are generated for block prediction, and prediction mode frequencies are determined for adjacent blocks, including different pluralities of adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 16, modified Moriya teaches selection information indicating the prediction block generation method for the current block used to generate the first prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Regarding claim 17, modified Moriya teaches wherein for the decoding for the current block, the prediction for the current block and predictions for the plurality of the adjacent blocks are intra predictions (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  . The predictions for a current block and adjacent blocks are intra-predictions.).

Regarding claim 18, modified Moriya teaches wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on how many different intra prediction modes are used for intra predictions for the plurality of the adjacent blocks (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.).

Regarding claim 20, modified Moriya teaches wherein for the decoding for the current block, whether all of values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks are equal or not is determined (Sun; Fig. 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 4 to 43,  Ln. 58-67. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.), and wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on whether all of the values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks are equal or not (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  . Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.).

Regarding claim 21, modified Moriya teaches the first prediction block for the current block is generated (Sun; See remarks regarding claim 1 above.),
But it does not specifically teach wherein a plurality of third prediction block are generated based on the plurality of the prediction block generation methods for the plurality of the adjacent blocks, respectively, and wherein the first prediction block for the current block is generated based on the plurality of the third prediction blocks.
However, Kim teaches wherein a plurality of third prediction block are generated based on the plurality of the prediction block generation methods for the plurality of the adjacent blocks, respectively (Kim; Fig. 5-7, Para. [0040, 62-64]. Different pluralities of prediction blocks, including a plurality of third prediction blocks, are generated in accordance with different set of prediction modes for adjacent blocks.), and wherein the first prediction block for the current block is generated based on the plurality of the third prediction blocks (Kim; Fig. 5-7, Para. [0040, 62-64]. Different pluralities of prediction blocks, including a plurality of third prediction blocks, are generated in accordance with different set of prediction modes for adjacent blocks, wherein a first prediction block for a current block is generated in accordance with a plurality of third prediction blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where prediction mode frequencies are determined for adjacent blocks, including different pluralities of adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Claims 7, 11, 22-24, 26, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US Pat. RE43567E) in view of Kim (US Pub. 20110268188 A1).

Regarding claim 7, Sun discloses a video decoding method comprising (Sun; Fig. 9-15. Col. 7, Ln. 54-64. A system/method is used to perform video coding): 
generating a first prediction block for a current block by performing prediction for the current block (Sun; Fig. 9-15. Col. 2, Ln. 56-67, Col. 3, 8-30. A prediction/prediction blocks is generated for a target/current block.); and 
generating a reconstructed block for the current block based on a residual block and the first prediction block for the current block (Sun; Fig. 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A reconstruction/reconstruction block for a target block is generated in accordance with a prediction block and an prediction error/residual.), 
wherein the first prediction block for the current block is generated based on a prediction block generation method for the current block (Sun; Fig. 1, 9-15. Col. 8, Ln. 58-67. A prediction/prediction block is generated based on a prediction generating method of an intra prediction mode for a target block.), 
wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block (Sun; Fig. 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), 
wherein the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 9-15. Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block, wherein the number of prediction generating methods for the adjacent blocks are used to generate second prediction blocks for the adjacent blocks.), and
wherein the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks (Sun; Fig. 9-15Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.), 
wherein the prediction for the current block uses a specific decoded block as the first prediction block for the current block (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43. At least one specific decoded block of adjacent/neighboring decoded blocks is used for prediction of a current block. Only the part of a decoded block is considered the specific decoded block used as the first prediction block for the current block, instead of the entire decoded block itself being the specific decoded block.).
While modified Moriya already teaches the above limitation,
it does not specifically teach wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block.
However, Kim teaches wherein the bitstream comprising difference information is generated, and wherein the difference information indicates a different between a position of the current block and a position of the specific decoded block used as the first prediction block for the current block (Kim; Para. [0040-41]. Residual samples are generated, which include the individual pixels of respective positions of a prediction block and a current block, and the difference between the individual pixels of respective positions of a current  block and the corresponding individual pixels of respective positions of a prediction block are different information associated with difference between a position of a current block and a corresponding position of at least one specific block of decoded neighboring blocks for a current block.), and 
Kim further teaches wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks which are spatially adjacent to the current block (Kim; Fig. 5-7, Para. [0040, 62-64]. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), 
wherein the plurality of the prediction block generation methods for the plurality of the adjacent blocks are used to generate a plurality of second prediction blocks for the plurality of the adjacent blocks, respectively (Kim; Fig. 5-7, Para. [0040, 62-64].  A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block, wherein the number of prediction generating methods for the adjacent blocks are used to generate second prediction blocks for the adjacent blocks.), and 
wherein the prediction block generation method for the current block is determined based on the number of one or more different values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks (Kim; Fig. 5-7, Para. [0040, 62-64]. History table of prediction modes are determined for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with whether all of prediction modes for adjacent blocks are the same or not. Appearance frequency of different modes are calculated for comparison, and the determination of a current mode/method is made in accordance with the number of different values associated with the different modes during the comparison of the different values).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Sun to adapt a prediction generation approach, by incorporating Kim’s teaching where inter prediction mode frequencies are determined for adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 11, modified Sun teaches obtaining selection the information from a bitstream, wherein the selection information indicates the prediction block generation method for the current block used to generate the first prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Regarding claim 22, modified Sun teaches the prediction for the current block and predictions for the plurality of the adjacent blocks are intra predictions (Sun; Fig. 9-15.Col. 8, Ln. 4 to 43. The predictions for a current block and adjacent blocks are intra-predictions.).

Regarding claim 23, modified Sun teaches wherein the prediction block generation method for the current block is determined based on how many different intra prediction modes are used for intra predictions for the plurality of the adjacent blocks (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  Ln. 58-67. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.).

Regarding claim 24, modified Sun teaches wherein whether all of intra prediction modes of the plurality of the plurality of the adjacent blocks are equal or not is determined (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  Ln. 58-67. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.), and wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on whether all of the intra prediction modes of the plurality of the adjacent blocks are equal or not (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  Ln. 58-67. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.).

Regarding claim 26, modified Sun teaches wherein whether all of values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks are equal or not is determined (Sun; Fig. 9-15.,Col. 8, Ln. 4 to 43 . Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.), and wherein the prediction block generation method for the current block is determined based on whether all of the values of the plurality of the prediction block generation methods for the plurality of the adjacent blocks are equal or not (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43. Values associated with different methods of adjacent blocks are compared, and the number of how many different values of different methods are used to determine a prediction generation method/mode for a current block during the comparison of the different values.).

Regarding claim 28, modified Sun teaches the specific decoded block is restricted to be comprised in a decoded region of a current picture comprising the current block (Sun; Fig. 9-15. Col. 8, Ln. 4 to 43,  7. The predictions for a current block and adjacent blocks are intra-predictions, wherein at least a decoded block is restricted to be in a decoded area of a current picture.).

Regarding claim 29, modified Sun teaches the first prediction block for the current block is generated (Sun; See remarks regarding claim 1 above.),
But it does not specifically teach wherein a plurality of third prediction block are generated based on the plurality of the prediction block generation methods for the plurality of the adjacent blocks, respectively, and wherein the first prediction block for the current block is generated based on the plurality of the third prediction blocks.
However, Kim teaches wherein a plurality of third prediction block are generated based on the plurality of the prediction block generation methods for the plurality of the adjacent blocks, respectively (Kim; Fig. 5-7, Para. [0040, 62-64]. Different pluralities of prediction blocks, including a plurality of third prediction blocks, are generated in accordance with different set of prediction modes for adjacent blocks.), and wherein the first prediction block for the current block is generated based on the plurality of the third prediction blocks (Kim; Fig. 5-7, Para. [0040, 62-64]. Different pluralities of prediction blocks, including a plurality of third prediction blocks, are generated in accordance with different set of prediction modes for adjacent blocks, wherein a first prediction block for a current block is generated in accordance with a plurality of third prediction blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Sun to adapt a prediction generation approach, by incorporating Kim’s teaching where prediction mode frequencies are determined for adjacent blocks, including different pluralities of adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US Pat. RE43567E) in view of Kim (US Pub. 20110268188 A1), and further in view of Lee (US Pub. 20080304759 A1).

Regarding claim 30, modified Sun teaches the first prediction block (Sun; see remarks regarding claim 29 above.).
But it does not specifically teach wherein the first prediction block is generated using for a weighted sum of the plurality of the third prediction blocks.
However, Lee teaches wherein the first prediction block is generated using for a weighted sum of the plurality of the third prediction blocks (Lee; Para. [0054]. A predicted residual pixel/block is calculated using weighted sum of neighboring residual pixel/block such that a first prediction block of the current block is determined in accordance with a weighted sum of different third prediction blocks of neighbor blocks since                         
                            
                                
                                    R
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            >
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            -
                            
                                
                                    B
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            B
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            >
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    B
                                
                                
                                    c
                                
                            
                            
                                
                                    -
                                    w
                                
                                
                                    1
                                
                            
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            
                                
                                    B
                                
                                
                                    2
                                
                            
                        
                    , wherein                         
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                        
                     is the first prediction block, and                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                        
                     are the third prediction blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Sun to adapt a prediction generation approach, by incorporating Lee’s teaching where residual blocks are determined using neighboring residual blocks such that a prediction block is determined using previously determined prediction blocks, for the motivation to perform video coding by cancelling correlation in residual blocks via predicting residual blocks (Lee; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDERSEN (WO 2011101448 A2) teaches a video coding system that encodes reference block location.
Lee (US Pub. 20210360240 A1) teaches a video coding system that perform intra prediction on sub-blocks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485